         Case 3:20-cv-00717-IM         Document 1        Filed 04/30/20   Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                                PORTLAND DIVISION

 LARRY G. PHILPOT,                                   §
                                                     §
        Plaintiff                                    §
                                                     §
 V.                                                  §         Civil Action No. 3:20-cv-00717
                                                     §
 ALPHA MEDIA USA LLC,                                §
                                                     §
        Defendant.                                   §



              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


       Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

Demand against Defendant Alpha Media USA LLC (“Alpha Media” or “Defendant”) on personal

knowledge as to all facts regarding himself and on information and belief as to all other matters,

as follows:

                                                I.

                               PRELIMINARY STATEMENT

       A professional photographer’s ability to envision, and then immediately capture the entire

scene—including non-visual senses such as sounds and smells—is what differentiates their

photographs from an amateur’s photographs. These works extend well beyond the four corners of

the photograph to evoke sentiments within the viewer so that the viewer is forever a part of the

moment captured in time. For concert photographers, the odds are almost always against them—

the musicians are constantly moving, the lighting is usually dark and typically changing, and it is

practically impossible to secure a good vantage point. But every now and then, a photographer




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 1
            Case 3:20-cv-00717-IM       Document 1       Filed 04/30/20     Page 2 of 18




captures a great shot, the kind of iconic shot that makes the viewer forever a part of that very

moment in time.

       Larry Philpot, an experienced freelance photographer, has honed the art of capturing these

rare moments in time. Philpot created individual photographs of Randy Travis, Willie Nelson,

Kid Rock, and Ted Nugent during their concerts. These photographs are the type of awe-inspiring

works that prompt a successful photography career.          Recognizing this, Philpot offered the

photographs under a Creative Commons license, permitting members of the public to use the

photographs provided that they are properly attributed to Philpot. In doing so, Philpot carefully

marketed his sought-after product while still protecting the quality and his rights in his works.

       Defendant Alpha Media copied and posted Philpot’s photographs of Randy Travis, Willie

Nelson, Kid Rock, and Ted Nugent onto its websites as its own, thereby infringing on Philpot’s

copyrighted work. In freelance photography, the reputation and licensing revenue guarded by

copyright law are a photographer’s sole means to support their career. Alpha Media stole both of

those from Philpot. Larry Philpot brings this action to protect not just his rights under copyright

law, but also his photography business.

                                                II.

                                             PARTIES

A. Plaintiff

       1.       Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance professional photographer who specializes in photographing concerts and

musical performances across the United States.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 2
            Case 3:20-cv-00717-IM        Document 1       Filed 04/30/20      Page 3 of 18




B. Defendant

       2.       Defendant Alpha Media USA LLC is an Oregon corporation with its principal place

of business in Oregon that may be served via its registered agent, CT Corporation System, at 780

Commercial Street SE Suite 100, Salem, Oregon 97301.

                                                 III.

                                  JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

under the Constitution, laws, or treaties of the United States.

       4.       This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act of the United States, 17 U.S.C. § 101, et seq.

       5.       This Court has personal jurisdiction over Alpha Media USA LLC because it is an

Oregon corporation and because its principal place of business is in the State of Oregon.

       6.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant Alpha Media USA LLC resides and may be found in this District.

                                                 IV.

                                   FACTUAL BACKGROUND

A. The Highly Competitive World of Freelance Concert Photography

       7.       To say that concert photography is a tough business is a severe understatement. It

requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to

even take a photo, concert photographers must invest in expensive equipment and negotiate to

obtain access to the concert stage. At the concert, they must battle all the variables that arise from

an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 3
            Case 3:20-cv-00717-IM        Document 1     Filed 04/30/20    Page 4 of 18




constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and

hard work, concert photographers often take photographs that are entirely unusable, where the rock

stars appear as blurs and washy blobs.

       8.       Financially, concert photography can be a high-risk business venture. Freelance

concert photographers earn money when they license or sell their work product and from

photography engagements. If the photographs are unusable, which is often the case, or simply

aren’t good, then the photographers do not receive any type of payment and are unable to expand

their portfolio—which is necessary to obtain additional business.

       9.       And, in today’s technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

good shots of a star at a concert—an article about Randy Travis, for example, only needs one

picture of Randy Travis—the best one.

       10.      In such a cutthroat environment, it is essential that concert photographers receive

the compensation and credit to which they are entitled, but also need to advance their business.

       11.      Each and every instance where a photographer does not receive proper attribution,

or his work is misattributed, decreases the value of that photograph and the overall value of the

photographer’s portfolio.

B. Larry Philpot: A Professional Concert Photographer

       12.      Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts and other performances. Philpot has distinguished himself

from amateur photographers by creating a highly coveted portfolio that demands legal protection

to preserve its standard.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 4
          Case 3:20-cv-00717-IM         Document 1     Filed 04/30/20     Page 5 of 18




       13.     He has spent years perfecting his craft, and his photography business includes

licensing his works and photography engagements.

       14.     Philpot is known for the unparalleled quality of his work. He employs photography

techniques that involve precise angles, timing, assessment of light, and other creative approaches

that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

       15.     He has established a strong reputation for himself and his work, and due to his

professional reputation, he often obtains privileged access to take photographs of musical

performers at concerts. Indeed, there are over one hundred instances where Philpot has received

exclusive press credentials.

       16.     There is an extensive market and a demand for Philpot’s photos that includes, but

is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

editorial organizations, media entities, radio stations, website operators, and concert and event

planners. Philpot has been very successful in this market.

       17.     Philpot understands that part of being a professional photographer is to market your

works to gain widespread exposure, and that the high use of his photographs has required licensing

agreements and copyright protections.

       18.     Philpot has entered into license agreements with Tom Petty and the Heartbreakers

for his photographs.

       19.     Philpot has also licensed his work to various musicians in exchange for attribution

including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
            Case 3:20-cv-00717-IM      Document 1       Filed 04/30/20     Page 6 of 18




       20.      Further, Philpot has previously licensed several of his photographs through a stock

photography agency called “Corbis” and its affiliate “Splash.”         Philpot received monetary

compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

       21.      Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

       22.      Philpot’s portfolio and reputation as a premier photographer are critical to his

business. The more his photographs are viewed with proper attribution, the more access he can

obtain to take celebrity photographs, and the more he can command in licensing fees.

C. Philpot Creates the Randy Travis Photograph

       23.      On June 5, 2013, Philpot created a photograph of Randy Travis in Nashville,

Tennessee (the “Randy Travis Photo”). A true and correct copy of the Randy Travis Photo is

attached as Exhibit A.

       24.      The Randy Travis Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs on August 15, 2013. The Randy

Travis Photo is registered with the United States Copyright Office under Certificate Number VAu

1-164-624. A copy of the copyright registration certificate for the Randy Travis Photo is attached

as Exhibit B.

       25.      As the owner of the copyright in the Randy Travis Photo, Philpot has the exclusive

rights to (1) reproduce the Randy Travis Photo in copies, (2) prepare derivative works based on

the Randy Travis Photo, (3) distribute copies of the Randy Travis Photo to the public by sale or

other transfer of ownership, or by rental, lease, or lending, and (4) display the Randy Travis Photo

publicly.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 6
            Case 3:20-cv-00717-IM       Document 1        Filed 04/30/20    Page 7 of 18




       26.      Philpot first displayed the Randy Travis Photo on July 8, 2013 on the Wikimedia

website.                 The       original       photo           can      be           found       at

https://commons.wikimedia.org/wiki/File:Randy_Travis_performs_at_the_dedication_of_the_Jo

hnny_Cash_postage_stamp,_June_5,_2013.jpg. A copy of this webpage as it existed on January

18, 2018 with the Randy Travis Photo is attached as Exhibit C.

D. Philpot Creates the Willie Nelson Photograph

       27.      On October 4, 2009, Philpot created a photograph of Willie Nelson in St. Louis,

Missouri (the “Willie Nelson Photo”). A true and correct copy of the Willie Nelson Photo is

attached as Exhibit D.

       28.      The Willie Nelson Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs on September 5, 2012. The Willie

Nelson Photo is registered with the United States Copyright Office under Certificate Number VAu

1-132-411. A copy of the copyright registration certificate for the Willie Nelson Photo is attached

as Exhibit E.

       29.      As the owner of the copyright in the Willie Nelson Photo, Philpot has the exclusive

rights to (1) reproduce the Willie Nelson Photo in copies, (2) prepare derivative works based on

the Willie Nelson Photo, (3) distribute copies of the Willie Nelson Photo to the public by sale or

other transfer of ownership, or by rental, lease, or lending, and (4) display the Willie Nelson Photo

publicly.

Philpot first displayed the Willie Nelson Photo on May 31, 2011 on the Wikimedia website. The

original              photo                can               be                 found               at

https://commons.wikimedia.org/wiki/File:Willie_Nelson_at_Farm_Aid_2009.jpg. A copy of this

webpage as it existed on September 26, 2018 with the Willie Nelson Photo is attached as Exhibit

F.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  PAGE 7
          Case 3:20-cv-00717-IM        Document 1      Filed 04/30/20      Page 8 of 18




E. Philpot Creates the Kid Rock Photograph

       30.      On August 25, 2013, Philpot created a photograph of Kid Rock in Indianapolis,

Indiana (the “Kid Rock Photo”). A true and correct copy of the Kid Rock Photo is attached as

Exhibit G.

       31.      The Kid Rock Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs on November 25, 2013. The Kid

Rock Photo is registered with the United States Copyright Office under Certificate Number VAu

1-182-727. A copy of the copyright registration certificate for the Kid Rock Photo is attached as

Exhibit H.

       32.      As the owner of the copyright in the Kid Rock Photo, Philpot has the exclusive

rights to (1) reproduce the Kid Rock Photo in copies, (2) prepare derivative works based on the

Kid Rock Photo, (3) distribute copies of the Kid Rock Photo to the public by sale or other transfer

of ownership, or by rental, lease, or lending, and (4) display the Kid Rock Photo publicly.

       33.      Philpot first displayed the Kid Rock Photo on September 21, 2013 on the

Wikimedia        website.          The      original      photo      can      be     found        at

https://commons.wikimedia.org/wiki/File:Kid_Rock_2013.jpg. A copy of this webpage as it

existed on September 27, 2018 with the Kid Rock Photo is attached as Exhibit I.

F. Philpot Creates the Ted Nugent Photograph

       34.      On July 31, 2013, Philpot created a photograph of Ted Nugent in Indianapolis,

Indiana (the “Ted Nugent Photo”). A true and correct copy of the Ted Nugent Photo is attached

as Exhibit J.

       35.      The Ted Nugent Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs on August 15, 2013. The Ted

Nugent Photo is registered with the United States Copyright Office under Certificate Number VAu


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 8
            Case 3:20-cv-00717-IM       Document 1      Filed 04/30/20      Page 9 of 18




1-164-624. A copy of the copyright registration certificate for the Ted Nugent Photo is attached

as Exhibit B.

        36.     As the owner of the copyright in the Ted Nugent Photo, Philpot has the exclusive

rights to (1) reproduce the Ted Nugent Photo in copies, (2) prepare derivative works based on the

Ted Nugent Photo, (3) distribute copies of the Ted Nugent Photo to the public by sale or other

transfer of ownership, or by rental, lease, or lending, and (4) display the Ted Nugent Photo

publicly.

        37.     Philpot first displayed the Ted Nugent Photo on September 12, 2013 on the

Wikimedia        website.           The      original      photo      can      be     found       at

https://commons.wikimedia.org/wiki/File:Ted_Nugent_2013.jpg. A copy of this webpage as it

existed on September 28, 2018 with the Ted Nugent Photo is attached as Exhibit L.

G. The Creative Commons License

        38.     A Creative Commons license is a simple, standardized copyright license that

anyone can use to license their work. The copyright holder designates their work as governed by

a Creative Commons license, and anyone may use the work provided they adhere to the terms of

the license.

        39.     In an effort to market his freelance photography practice, Philpot offered the Randy

Travis Photo, the Kid Rock Photo, and the Ted Nugent Photo through Wikimedia for distribution,

public display, and public digital performance under a Creative Commons Attribution-ShareAlike

3.0 Unported Generic license (abbreviated as “CC BY-SA 3.0”). A copy of the CC BY-SA 3.0

license is attached as Exhibit M.

        40.     This license allows anyone to use the work, provided that they, among other

requirements:

                   a. Include a copy of the Uniform Resource Identifier for the CC BY-SA 3.0;


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 9
         Case 3:20-cv-00717-IM         Document 1       Filed 04/30/20     Page 10 of 18




                   b. Provide attribution to the author of the work; and

                   c. Provide the Uniform Resource Identifier that the licensor specifies to be

                       included with the work.

       41.      In an effort to market his freelance photography practice, Philpot offered the Willie

Nelson Photo through Wikimedia for distribution, public display, and public digital performance

under a Creative Commons Attribution 2.0 Generic license (abbreviated as “CC BY 2.0”). A copy

of the CC BY 2.0 license is attached as Exhibit N.

       42.      This license allows anyone to use the work, provided that they, among other

requirements:

                   a. Include a copy of the Uniform Resource Identifier for the CC BY 2.0;

                   b. Provide attribution to the author of the work; and

                   c. Provide the Uniform Resource Identifier that the licensor specifies to be

                       included with the work.

H. Restrictions on the Randy Travis Photo

       43.      Larry Philpot provided the following description on the Wikimedia website for the

Randy Travis Photo, “Randy Travis performs at the unveiling of the John Cash postage Stamp,

June 5, 2013 in Nashville.” Philpot also provided the following attribution requirement: “You

must attribute this work to Larry Philpot of SoundstagePhotography.com.”

I. Restrictions on the Willie Nelson Photo

       44.      Larry Philpot provided the following description on the Wikimedia website for the

Willie Nelson Photo, “Willie Nelson getting ready to perform. Farm Aid 2009. Photo by Larry

Philpot, www.soundstagephotography.com.” Philpot also provided the following attribution

requirement: “You must attribute the work in the manner specified by the author or licensor (but

not in any way that suggests that they endorse you or your use of the work).”


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 10
          Case 3:20-cv-00717-IM         Document 1   Filed 04/30/20    Page 11 of 18




J. Restrictions on the Kid Rock Photo

       45.     Larry Philpot provided the following description on the Wikimedia website for the

Kid Rock Photo, “English: Kid Rock performs at the Klipsch Music Center in Indianapolis.”

Philpot also provided the following attribution requirement: “Attribution: Photo Credit: Larry

Philpot of www.soundstagephotography.com.”

K. Restrictions on the Ted Nugent Photo

       46.     Larry Philpot provided the following description on the Wikimedia website for the

Ted Nugent Photo, “English: Ted Nugent performs in Indianapolis at the Murat, July 31, 2013.”

Philpot also provided the following attribution requirement: “Attribution: Photo Credit: Larry

Philpot of www.soundstagephotography.com.”

L. Alpha Media Infringes Philpot’s Copyright in the Randy Travis Photo.

       47.     At all relevant times, Alpha Media owned and operated the website located at

countrylegends1069.com.

       48.     Alpha Media used and uses the website at countrylegends1069.com for financial

gain by selling advertising to third parties.

       49.     The website located at countrylegends1069.com contained and contains the

following notation, “Copyright © 2009–2020 Alpha Media USA LLC. Portland, OR. USA” on

each page of the website.

       50.     Alpha Media infringed Philpot’s copyright in the Randy Travis Photo by

publishing, copying, and displaying the Randy Travis Photo on the countrylegends1069.com

website        at       http://www.countrylegends1069.com/legend-week-randy-travis/         and

http://www.countrylegends1069.com/wp-content/uploads/2016/03/Randy-travis.jpg. A copy of

these webpages as they appeared with the Randy Travis Photo is attached as Exhibit O.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                          PAGE 11
           Case 3:20-cv-00717-IM             Document 1      Filed 04/30/20     Page 12 of 18




       51.       Alpha Media did not provide attribution to Philpot when it published the Randy

Travis Photo.

       52.       Alpha Media did not list or link to Philpot’s website, soundstagephotography.com

when it published the Randy Travis Photo.

       53.       Philpot discovered these infringements on May 29, 2017.

M. Alpha Media Infringes Philpot’s Copyright in the Willie Nelson Photo.

       54.       Alpha Media infringed Philpot’s copyright in the Willie Nelson Photo by

publishing, copying, and displaying the Willie Nelson Photo on the countrylegends1069.com

website         at      http://www.countrylegends1069.com/willie-nelson-lunch-legends/               and

http://www.countrylegends1069.com/wp-content/uploads/2016/07/Willie.jpg                    and       the

931hankfm.com           website         at         http://www.931hankfm.com/willie-and-annie/        and

http://www.931hankfm.com/wp-content/uploads/2016/09/Willie_Nelson_at_Farm_Aid_2009_-

_Cropped.jpg. A copy of these webpages they appeared with the Willie Nelson Photo is attached

as Exhibit P.

       55.       Alpha Media did not provide attribution to Philpot when it published the Willie

Nelson Photo.

       56.       Alpha Media did not list or link to Philpot’s website, soundstagephotography.com

when it published the Willie Nelson Photo.

       57.       Philpot discovered these infringements on May 29, 2017 and May 8, 2017.

N. Alpha Media Infringes Philpot’s Copyright in the Kid Rock Photo.

       58.       Alpha Media infringed Philpot’s copyright in the Kid Rock Photo by publishing,

copying,     and     displaying   the        Kid    Rock    Photo   on   the    kwhl.com   website    at

http://www.kwhl.com/kid-rocks-911-call/                       and              http://www.kwhl.com/wp-




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 12
          Case 3:20-cv-00717-IM       Document 1      Filed 04/30/20    Page 13 of 18




content/uploads/2016/04/Kid_Rock_2013.jpg. A copy of these webpages as they appeared with

the Kid Rock Photo is attached as Exhibit Q.

         59.    Alpha Media did not provide attribution to Philpot when it published the Kid Rock

Photo.

         60.    Alpha Media did not list or link to Philpot’s website, soundstagephotography.com

when it published the Kid Rock Photo.

         61.    Philpot discovered these infringements on April 30, 2017.

O. Alpha Media Infringes Philpot’s Copyright in the Ted Nugent Photo.

         62.    Alpha Media infringed Philpot’s copyright in the Ted Nugent Photo by publishing,

copying, and displaying the Ted Nugent Photo on the larslarson.com website at

http://www.larslarson.com/ted-nugent-remembers-chuck-berry-talks-politics-lars/              and

http://www.larslarson.com/wp-content/uploads/2017/03/Ted_Nugent_2013.jpg          and   on   the

KXL.com website at https://www.kxl.com/ted-nugent-on-his-new-album-the-music-made-me-

do-it/ and https://www.kxl.com/wp-content/uploads/2018/12/Ted_Nugent_2013.jpg. A copy of

these webpages as they appeared with the Ted Nugent Photo is attached as Exhibit R.

         63.    Alpha Media did not provide attribution to Philpot when it published the Ted

Nugent Photo.

         64.    Alpha Media did not list or link to Philpot’s website, soundstagephotography.com

when it published the Ted Nugent Photo.

         65.    Philpot discovered these infringements on November 9, 2017 and May 6, 2019.

P. The Damage Done

         66.    Alpha Media passed off Philpot’s Randy Travis, Willie Nelson, Kid Rock Name,

and Ted Nugent Photos as its own, ignoring Philpot’s primary requirement under the Creative

Commons license to allow Alpha Media to use his copyrighted work—the credit. Philpot has been


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           PAGE 13
         Case 3:20-cv-00717-IM           Document 1    Filed 04/30/20     Page 14 of 18




deprived of the credit for taking the exceptional Randy Travis, Willie Nelson, Kid Rock Name,

and Ted Nugent Photos.

        67.     Additionally, Alpha Media created the impression that the Randy Travis, Willie

Nelson, Kid Rock, and Ted Nugent Photos are in the public domain and exposed each work to

further infringement by third parties without any notice that the images are copyrighted by Philpot.

                                                V.

                                             CLAIMS

A. Count One: Copyright Infringement

        68.     Plaintiff realleges and incorporates the allegations set forth in the preceding

paragraphs as if set forth in full herein.

        69.     Defendant operates and operated the website located at countrylegends1069.com.

        70.     Defendant published, copied, and displayed the Randy Travis Photo at

http://www.countrylegends1069.com/legend-week-randy-travis/.

        71.     Defendant published, copied, and displayed the Randy Travis Photo at

http://www.countrylegends1069.com/wp-content/uploads/2016/03/Randy-travis.jpg.

        72.     Defendant published, copied, and displayed the Willie Nelson Photo at

http://www.countrylegends1069.com/willie-nelson-lunch-legends/.

        73.     Defendant published, copied, and displayed the Willie Nelson Photo at

http://www.countrylegends1069.com/wp-content/uploads/2016/07/Willie.jpg.

        74.     Defendant published, copied, and displayed the Willie Nelson Photo at

http://www.931hankfm.com/willie-and-annie/.

        75.     Defendant published, copied, and displayed the Willie Nelson Photo at

http://www.931hankfm.com/wp-content/uploads/2016/09/Willie_Nelson_at_Farm_Aid_2009_-

_Cropped.jpg.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 14
         Case 3:20-cv-00717-IM         Document 1       Filed 04/30/20     Page 15 of 18




       76.      Defendant published, copied, and displayed the Kid Rock Photo at

http://www.kwhl.com/kid-rocks-911-call/.

       77.      Defendant published, copied, and displayed the Kid Rock Photo at

http://www.kwhl.com/wp-content/uploads/2016/04/Kid_Rock_2013.jpg.

       78.      Defendant published, copied, and displayed the Ted Nugent Photo at

http://www.larslarson.com/ted-nugent-remembers-chuck-berry-talks-politics-lars/.

       79.      Defendant published, copied, and displayed the Ted Nugent Photo at

http://www.larslarson.com/wp-content/uploads/2017/03/Ted_Nugent_2013.jpg

       80.      Defendant’s acts are and were performed without the permission, license, or

consent of Plaintiff.

       81.      Defendant acted with willful disregard of the laws protecting Plaintiff’s copyrights.

       82.      Defendant infringed Plaintiff’s copyrights in the Randy Travis Photo in violation

of 17 U.S.C. § 501.

       83.      Defendant infringed Plaintiff’s copyrights in the Willie Nelson Photo in violation

of 17 U.S.C. § 501.

       84.      Defendant infringed Plaintiff’s copyrights in the Kid Rock Photo in violation of 17

U.S.C. § 501.

       85.      Defendant infringed Plaintiff’s copyrights in the Ted Nugent Photo in violation of

17 U.S.C. § 501.

       86.      Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable, including but not limited to damage to his business reputation and

goodwill.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 15
         Case 3:20-cv-00717-IM         Document 1       Filed 04/30/20     Page 16 of 18




       87.     Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Randy Travis Photo.

       88.     Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Willie Nelson Photo.

       89.     Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Kid Rock Photo.

       90.     Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Ted Nugent Photo.

       91.     In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for each work willfully infringed by Defendant in an amount of $150,000 per work

infringed. In the event that the trier of fact does not find that Defendant willfully infringed

Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

infringed by Defendant in an amount of $30,000 per work infringed.

       92.     Plaintiff has suffered and continues to suffer irreparable harm and damage as a

result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

pursuant to 17 U.S.C. § 502, as well as seizure of the Randy Travis Photo, the Willie Nelson Photo,

the Kid Rock Photo, and the Ted Nugent Photo.

       93.     Plaintiff is entitled to recover from the Defendant his attorney’s fees and costs of

suit, pursuant to 17 U.S.C. § 505.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 16
         Case 3:20-cv-00717-IM            Document 1    Filed 04/30/20      Page 17 of 18




                                                VI.

                                           JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                               VII.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands that judgment be entered against Defendant as follows:

       1. Pursuant to 17 U.S.C. § 502, that Defendant, it agents, servants, employees,

representatives, successors and assigns, and all persons, firms, corporations, or other entities in

active concert or participation with Defendant, be permanently enjoined from directly or indirectly

infringing the Plaintiff’s copyrights in any manner, including generally, but not limited to

reproducing, distributing, displaying, performing or making derivatives of any of the Randy Travis

Photo, the Willie Nelson Photo, the Kid Rock Photo, and the Ted Nugent Photo;

       2. Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual damages and

disgorgement of all profits derived by Defendant from its acts of copyright infringement;

       3. That Defendant be required to perform a complete and full accounting of all profits

generated by Defendant from the Randy Travis Photo, Willie Nelson Photo, the Kid Rock Photo,

and the Ted Nugent Photo;

       4. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant be required to

pay statutory damages up to $150,000 for each work infringed for its acts of copyright

infringement, and in the event the factfinder determines that Defendant’s infringement was not

willful, that Defendant be required to pay statutory damages up to $30,000 for each work infringed

for its acts of copyright infringement;

       5. Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff the costs of this

action, prejudgment interest, and reasonable attorney’s fees; and


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 17
        Case 3:20-cv-00717-IM          Document 1       Filed 04/30/20      Page 18 of 18




       6. Plaintiff be granted all other and further relief to which he is entitled.

       Dated: April 30, 2020

                                                              Respectfully submitted,

                                                              ALDRICH GOLDSTEIN PC

                                                              /s/ Dean Aldrich
                                                              Dean Aldrich
                                                              Oregon Bar No. 962080
                                                              Aldrich Goldstein PC
                                                              621 SW Morrison Street, Suite 1050
                                                              Portland, Oregon 97205
                                                              Tel: 503.226.7045
                                                              Email: dean@aldrichgoldstein.com

                                                              ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 18
